NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 ARCTIC CAT INC.,
                    Appellant

                           v.

           POLARIS INDUSTRIES, INC.,
                     Appellee
              ______________________

                      2019-1440
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2017-
00433.
                 ______________________

              Decided: December 23, 2019
               ______________________

    JOSEPH HERRIGES, JR., Fish & Richardson P.C., Minne-
apolis, MN, argued for appellant. Also represented by
JOHN CAMERON ADKISSON, CONRAD GOSEN.

    ALAN GARY CARLSON, Carlson, Caspers, Vandenburgh
& Lindquist PA, Minneapolis, MN, argued for appellee.
Also represented by DENNIS BREMER, PETER M. KOHLHEPP,
J. DEREK VANDENBURGH.
                 ______________________
2                       ARCTIC CAT INC. v. POLARIS INDUS., INC.




Before WALLACH, CLEVENGER, and STOLL, Circuit Judges.
CLEVENGER, Circuit Judge.
     Arctic Cat, Inc. (“Arctic Cat”) appeals from a decision
of the Patent Trial and Appeal Board denying a motion for
additional discovery and a decision holding claims of U.S.
Patent No. 9,217,501 (“the ’501 patent”) not unpatentable
as obvious. See Arctic Cat, Inc. v. Polaris Indus. Inc., No.
IPR2018-00433 (P.T.A.B. Dec. 17, 2018). For the reasons
set forth below, we affirm.
                        BACKGROUND
                              I
    Polaris Industries Inc. (“Polaris”) owns the ’501 patent,
which is directed to a side-by-side vehicle with a continu-
ously variable transmission and an air inlet located on the
side panel of the vehicle. ’501 patent Abstract, Figs. 2–4.
Air inlets are commonly used in such vehicles to draw out-
side air through ducts or tubing and into the vehicle’s in-
ternal systems, including the carburetor and combustion
chamber of the engine. Engines perform more efficiently
with access to cool, ambient air, and need continuous ac-
cess to cool air because the engines themselves produce
heat when they burn fuel. Continuously variable transmis-
sions, like engines, also work best when cooled during op-
eration.
     The ’501 patent describes both a power source and a
continuously variable transmission that receive ambient
air from an air intake system. ’501 patent col. 12 ll. 24–25,
30–31. It explains that ambient air is introduced into the
internal systems through an air inlet which is part of the
air intake system. Id. col. 16. ll. 21–24. The air inlet of the
intake system is “positioned rearward of [the] operator
area” and has a cover “coupled to [the] body panel [] and
removeable from [the] body panel[.]” Id. col. 15 l. 23; id.
col. 16 ll. 29–30.
ARCTIC CAT INC. v. POLARIS INDUS., INC.                     3



     Claim 1 of the ’501 patent, the sole independent claim,
is illustrative and is reproduced below.
    1. A vehicle, comprising:
    a frame;
    a plurality of ground engaging members support-
    ing the frame;
    a power source supported by the frame and opera-
    tively coupled to at least one of the plurality of
    ground engaging members to propel the vehicle;
    a CVT unit supported by the frame and operatively
    coupled be-tween the power source and the at least
    one of the plurality of ground engaging members;
    an operator area supported by the frame, the oper-
    ator area including seating and operator controls,
    a first portion of the plurality of ground engaging
    members being located forward of the seating and
    a second portion of the plurality of ground engaging
    members being located rearward of the seating, the
    seating including a plurality of seats in a side-by-
    side arrangement, the first portion of the plurality
    of ground engaging members including a first
    ground engaging member including a first wheel
    and a first tire, the second portion of the plurality
    of ground engaging members including a second
    ground engaging member including a second wheel
    and a second tire;
    a cargo carrying portion supported by the frame
    and located rear-ward of the seating;
    a plurality of exterior body panels supported by the
    plurality of ground engaging members; and
    an air intake system operatively coupled to the CVT
    unit to communicate ambient air to an interior of
    the CVT unit, the air intake system receiving
4                       ARCTIC CAT INC. v. POLARIS INDUS., INC.




    ambient air through an inlet in a portion of the plu-
    rality of exterior body panels, the inlet in the portion
    of the plurality of exterior body panels being located
    rearward of the first wheel of the first ground en-
    gaging member and forward of the second wheel of
    the second ground engaging member and located
    laterally outside of a lateral extent of the power
    source and the CVT unit.
Id. col. 25 ll. 16–52 (emphasis added).
                               II
    Arctic Cat filed a petition for inter partes review of the
’501 patent asserting that claims 1–12 and 14–22 were ob-
vious over various combinations of prior art references.
Arctic Cat relied on six references, three of which are rele-
vant to this appeal.
    First, U.S. Pub. No. 2008/0023249 (“Sunsdahl”) de-
scribes all terrain vehicles with two seats, side-by-side.
Sunsdahl discloses an engine cooling intake and a clutch
cooling intake, both of which are positioned between the
two seats of the vehicle to collect air that passes between
the seats when the vehicle moves forward. Sunsdahl ¶66.
    Second, U.S. Pub. No. 2006/0270503 (“Suzuki”) de-
scribes a vehicle with a continuous variable transmission
connected to the engine. Suzuki describes an air intake
duct that is used to cool the continuous variable transmis-
sion and discloses that the air intake duct is compact and
extends along the side of the continuous variable transmis-
sion.
    Third, U.S. Patent No. 4,681,178 (“Brown”) describes a
vehicle air scoop and engine air intake port located on the
side panel of a vehicle.
                              III
    The Board initially instituted inter partes review on
claims 1–9 of the ’501 patent, and after the Supreme
ARCTIC CAT INC. v. POLARIS INDUS., INC.                  5



Court’s decision in SAS Institute v. Iancu, 138 S. Ct. 1348
(2018), instituted review on claims 10–12 and 14–22 of the
’501 patent. The grounds for all asserted claims relied on
a combination of prior art references including Sunsdahl,
Suzuki, and Brown, with additional prior art references be-
ing asserted against claims 2–5.
    Prior to the Board’s Final Written Decision, Arctic Cat
moved for additional discovery to obtain deposition testi-
mony from Polaris’s employees. The Board denied Arctic
Cat’s motion on the grounds that the motion was not re-
sponsive to Polaris’s Patent Owner’s Response and because
Arctic Cat did not persuasively address why it was unable
to obtain the information without an additional discovery
request. 1
    In its Final Written Decision, the Board determined
that Arctic Cat failed to show by a preponderance of the
evidence that any of the challenged claims were unpatent-
able. The Board found that it was not necessary to con-
strue the claims expressly and that the claims would be
given their ordinary and customary meaning.
    The Board determined that a person having ordinary
skill in the art would not have been motivated to modify
Sunsdahl with Suzuki, and even if he had been, would not
have been further motivated to modify Sunsdahl and Su-
zuki with Brown. The Board rejected each of Arctic Cat’s
four proposed reasons that a skilled artisan would have
been motivated to combine the three prior art references as
“lack[ing] a sufficient rational underpinning.” Arctic Cat,
Inc. v. Polaris Indus. Inc., No. IPR2017-00433, 2018 WL
6653160, at *12 (P.T.A.B. Dec. 17, 2018). The Board found
that Arctic Cat failed to prove that Sunsdahl had an inlet



1   The Board’s denial of the motion also explained that
Arctic Cat was aware of evidentiary shortcomings in its
case since institution.
6                      ARCTIC CAT INC. v. POLARIS INDUS., INC.




blockage problem and that Arctic Cat failed to prove that
moving the air inlet as taught by Suzuki and Brown would
have reduced rain, snow, and water ingestion because the
intakes of Sunsdahl were not, as Arctic Cat contended,
open to the sky. The Board also found that Arctic Cat had
not proved that a skilled artisan would have made the pro-
posed modifications “to reduce noise and vibration in the
operator area” because the modification required longer in-
take ducts that would increase the noise and vibration. Id.
at *12–13.
     Additionally, the Board found that Arctic Cat failed to
demonstrate that a skilled artisan, after combining
Sunsdahl and Suzuki, would further modify the vehicle in
view of Brown. The Board also determined that Arctic Cat
failed to explain how the negative impacts of modifying
Sunsdahl with Suzuki and Brown could be overcome.
Thus, because the Board concluded that Arctic Cat failed
to demonstrate there was a motivation to combine the
three prior art references, Arctic Cat did not prove that
claim 1 of the ’501 patent and the other claims which de-
pend from claim 1 were unpatentable as obvious.
    Arctic Cat appeals the Board’s denial of Arctic Cat’s
motion for additional discovery and the Board’s finding
that a person having ordinary skill in the art would not
have been motivated to combine the Sunsdahl, Suzuki, and
Brown prior art references. We have jurisdiction to decide
the appeal under 28 U.S.C. § 1295(a)(4)(A).
                        DISCUSSION
    We review the Board’s administration of its rules for
trial proceedings for an abuse of discretion. Wi-Fi One,
LLC v. Broadcom Corp., 887 F.3d 1329, 1339 (Fed. Cir.
2018). A decision is an abuse of discretion if it: “(1) is
clearly unreasonable, arbitrary, or fanciful; (2) is based on
an erroneous conclusion of law; (3) rests on clearly errone-
ous fact findings; or (4) involves a record that contains no
evidence on which the Board could rationally base its
ARCTIC CAT INC. v. POLARIS INDUS., INC.                  7



decision.” Redline Detection, LLC v. Star Envirotech, Inc.,
811 F.3d 435, 442 (Fed. Cir. 2015).
    Obviousness is a question of law with underlying find-
ings of fact. Idemitsu Kosan Co. v. SFC Co., 870 F.3d 1379,
1379 (Fed. Cir. 2017). As such, we review an obviousness
determination de novo, though we review the factual find-
ings of the Board for substantial evidence. Id. A factual
finding is supported by substantial evidence “if a reasona-
ble mind might accept the evidence as sufficient to support
the finding.” HP Inc. v. MPHJ Tech. Invs., LLC, 817 F.3d
1339, 1343–44 (Fed. Cir. 2016).
     Arctic Cat’s appeal presents two issues. First, Arctic
Cat argues that the Board abused its discretion when it de-
nied Arctic Cat’s motion for additional discovery. Second,
Arctic Cat argues that the Board improperly required Arc-
tic Cat to prove there was a known problem in the prior art
and that the Board failed to weigh the benefits and draw-
backs in determining whether an ordinarily skilled artisan
would be motivated to combine the prior art references. 2
We address these issues in turn below.
                               I
    Arctic Cat argues that the Board abused its discretion
by denying Arctic Cat’s motion for additional discovery be-
cause the deposition testimony it sought was responsive to
Polaris’s Patent Owner’s Response. In response, Polaris
contends that the Board denied Arctic Cat’s motion for ad-
ditional discovery on two independent grounds: (1) the


2   Arctic Cat further argues that the Board did not con-
sider its argument that locating the inlet where it has ac-
cess to cooler air would provide a motivation to combine
Brown with the other prior art references. Because we do
not reach whether there was a motivation to combine
Brown with the other references, we do not address this
argument.
8                       ARCTIC CAT INC. v. POLARIS INDUS., INC.




motion was not responsive to arguments raised by Polaris
and (2) the motion failed to explain why the information
could not be generated without additional discovery. Since
both are independent grounds for denying the motion, our
affirmance on any one of the grounds is sufficient to uphold
the Board’s denial of the motion. We find that the Board
did not abuse its discretion in denying the motion because
the motion failed to explain why the same information
could not be generated without additional discovery. Be-
cause we affirm the Board’s denial on that ground, we do
not reach the question of whether the motion was respon-
sive to the Patent Owner’s Response.
     Arctic Cat sought portions of the testimony of three Po-
laris employees that were taken during district court liti-
gation between Arctic Cat and Polaris, after Arctic Cat had
already filed its petition for inter partes review. Arctic Cat
had the burden of demonstrating to the Board that “such
additional discovery [was] in the interests of justice.” 37
C.F.R. § 42.51(b)(2) (2015). To determine whether allowing
additional discovery is in the interests of justice, the Board
considers five factors: (1) whether there is more than a
mere possibility that something useful will be found, (2) the
litigation positions of the parties and underlying bases for
those positions, (3) the ability of the parties to generate the
same information by other means, (4) whether the instruc-
tions are easily understandable, and (5) whether the re-
quest is overly burdensome to answer. Garmin Int’l v.
Cuozzo Speed Techs. LLC, No. IPR2012-00001, 2013 WL
11311697, at *3 (P.T.A.B. Mar. 5, 2013).
    Arctic Cat argues on appeal that testimony from the
inventors of the ’501 patent has special persuasive value
that could not be captured if the same information was ob-
tained in other ways. However, in determining whether
the Board abused its discretion when it denied the motion,
only the arguments that Arctic Cat made before the Board
are relevant. Arctic Cat argued to the Board that the tes-
timony was relevant to its claims that the location of the
ARCTIC CAT INC. v. POLARIS INDUS., INC.                     9



Sunsdahl air intakes had known problems and that the tes-
timony would rebut positions taken by Polaris in the Pa-
tent Owner’s Response. Arctic Cat’s motion before the
Board did not address why Arctic Cat could not have ob-
tained the information without additional discovery, nor
did it address the Garmin International factors used by the
Board in these determinations. As the party seeking addi-
tional discovery, Arctic Cat had the burden of proving that
additional discovery was “in the interests of justice.” 37
C.F.R. §42.51(b)(2). Arctic Cat did not meet its burden and,
therefore, the Board did not abuse its discretion in denying
the motion on that ground.
                              II
     The parties agree that the Board’s decision on claim 1
of the ’501 patent is illustrative of the remaining claims be-
cause the remaining claims depend from claim 1. There-
fore, our analysis only considers whether claim 1 was
obvious in view of the three prior art references at issue,
all of which must be combined for the claim to be unpatent-
able. The combination of these prior art references occurs
in two stages: first, Sunsdahl must be combined with Su-
zuki to move the air inlets away from the passenger com-
partment and second, the Sunsdahl and Suzuki
combination must further be modified by Brown in order to
locate the air inlet in the side panel of the vehicle. Because
we affirm the Board’s finding that a skilled artisan would
not be motivated to first combine Sunsdahl and Suzuki, we
need not consider whether a skilled artisan would also be
motivated to further modify the vehicle with Brown.
    A patent is obvious when “the differences between the
subject matter sought to be patented and the prior art are
such that the subject matter as a whole would have been
obvious at the time the invention was made to a person
having ordinary skill in the art to which said subject mat-
ter pertains.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,
405 (2007). Under 35 U.S.C. § 103, courts must determine
10                     ARCTIC CAT INC. v. POLARIS INDUS., INC.




the scope and content of the prior art, differences between
the prior art and the claims, and the level of ordinary skill
in the art. Graham v. John Deere Co. of Kan. City, 383 U.S.
1, 17 (1966). Based on these factual findings, the courts
take an “expansive and flexible approach” to determining
whether a claim is obvious in light of the prior art. KSR,
550 U.S. at 415; Graham, 383 U.S. at 17. Furthermore, a
showing of obviousness must demonstrate that a person of
ordinary skill in the art at the time of the invention would
have combined prior art elements to yield the claimed in-
vention. Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352,
1360 (Fed. Cir. 2011).
    When several prior art references are combined a
claimed invention is not obvious unless a person having or-
dinary skill in the art would have been motivated to com-
bine the references. KSR, 550 U.S. at 418. The important
inquiry is whether an ordinarily skilled artisan is “able to
recognize, based on her background knowledge, [a tech-
nique’s] potential to improve the device and be able to ap-
ply the technique.” Unwired Planet, LLC v. Google Inc.,
841 F.3d 995, 1003 (Fed. Cir. 2016). This court has previ-
ously held that a challenger need not prove that there was
a known problem with the prior art in order to demonstrate
that there was a motivation to combine prior art refer-
ences. Id. at 1002–03.
    Arctic Cat argues that the Board misapplied the law by
requiring Arctic Cat to prove that there was a known prob-
lem in the prior art. However, the Board did not misapply
the law here. Arctic Cat argued to the Board that there
were problems with the Sunsdahl reference that could be
improved through modifying Sunsdahl with Suzuki and
Brown. Arctic Cat claimed that there was a blockage prob-
lem with the Sunsdahl air inlets and that Sunsdahl’s air
intake was open to the sky, creating a problem with rain
and snow ingestion. The Board rejected these arguments
because Arctic Cat failed to prove that these alleged prob-
lems with Sunsdahl existed such that a skilled artisan
ARCTIC CAT INC. v. POLARIS INDUS., INC.                   11



would been motivated to combine Sunsdahl with the other
prior art to overcome those alleged problems. In this case,
Arctic Cat tried to create a problem with the prior art in
hopes of creating a motivation to combine references, but it
failed. Although a challenger to a patent is not required to
prove there was a known problem with the prior art, Un-
wired Planet, 841 F.3d at 1002–03, the Board did not mis-
apply the law by requiring Arctic Cat to prove the facts that
it alleged. Arctic Cat’s case was doomed when it failed to
prove the premise it offered for combining Sunsdahl with
Suzuki.
    Arctic Cat also argues that the Board improperly re-
quired it to explain how drawbacks of that combination
would be overcome. The relevant inquiry is whether or not
a person having ordinary skill in the art would be moti-
vated to combine references despite drawbacks that the
combination might present. Winner Int’l Royalty Corp. v.
Wang, 202 F.3d 1340, 1349 (Fed. Cir. 2000). The Board
must weigh the benefits and drawbacks of the modification
against each other, to determine whether there would be a
motivation to combine. Id. at 1349 n.8; see also Henny
Penny Corp. v. Frymaster LLC, 938 F.3d 1324, 1331–32
(Fed. Cir. 2019).
     The Board stated that Arctic Cat failed to explain how
the drawbacks of the modifications would be overcome, ra-
ther than weighing the benefits and drawbacks of the mod-
ifications against each other. However, the Board also
made factual findings regarding the benefits and draw-
backs of modifying Sunsdahl with Suzuki. The Board
found that the air inlets of Sunsdahl were not open to the
sky as Arctic Cat claimed, and therefore moving the inlets
to the side did not provide Arctic Cat’s alleged benefits of
preventing inlet blockage or rain and snow ingestion. The
Board further found Arctic Cat’s expert evidence support-
ing these claimed benefits of moving the air inlets to be un-
persuasive.
12                     ARCTIC CAT INC. v. POLARIS INDUS., INC.




    Additionally, the Board found that the modification of
Sunsdahl with Suzuki would be unlikely to reduce noise
and vibration due to the longer ducts that would be re-
quired to place the inlet on the side of the vehicle. The
Board supported its conclusion with evidence from Arctic
Cat’s expert that shorter intake pipes were less likely to
vibrate and would help avoid sound resonance, as well as
evidence from Polaris’s expert that moving the inlet to the
side placed it closer to the passengers’ heads, making the
inlets noisier for passengers.
    The Board’s additional factual findings were supported
by substantial evidence. Those findings demonstrate that
a person of ordinary skill in the art, weighing the putative
benefits of the modifications of Sunsdahl with Suzuki
against the drawbacks of the modification would not have
been motivated to combine the two prior art references.
                       CONCLUSION
     For the reasons stated above, we affirm the Board’s de-
nial of Arctic Cat’s motion for additional discovery. We also
affirm the Board’s conclusion that Arctic Cat failed to prove
that there was a motivation to combine the prior art refer-
ences Sunsdahl, Suzuki, and Brown and thus failed to
prove that the ’501 patent was unpatentable as obvious.
                       AFFIRMED
                           COSTS
     No costs.